Citation Nr: 0207669	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  96-27 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death, to include eligibility for Chapter 35 Dependents' 
Educational Assistance benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, B.B., W.M., J.T., and N.T.



ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
September 1945.  He was incarcerated as a prisoner of war 
(POW) of the German Government from November 1944 to May 
1945.  He died in February 1996.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO), of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.

The appellant has also claimed entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 
2001).  Because the RO has not decided this claim, it is not 
before the Board.  The RO should take appropriate action in 
response to this claim. 


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996, at the age of 72.

2.  The cause of death shown on the official certificate of 
death was cardiorespiratory arrest due to probable myocardial 
infarction.




3.  During his lifetime, the veteran established service 
connection for a psychiatric disorder classified as post-
traumatic stress disorder (PTSD) and major depression, 
evaluated as 70 percent disabling from July 23, 1991.

4.  The underlying disease process which led to a probable 
myocardial infarction was not manifested during service or 
until several years after separation from service.

5.  The veteran did not have localized edema or beriberi 
while interned as a POW during service.

6.  The myocardial infarction which caused the veteran's 
death was not related to or the result of his internment as a 
POW during service.

7.  The veteran's service-connected psychiatric disorder did 
not contribute substantially or materially to his death, nor 
did it so debilitate him as to render him less capable of 
resisting the effects of the primary cause of death.


CONCLUSION OF LAW

The grant of service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 1310 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001), now requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The file indicates that the claim of entitlement to service 
connection for the veteran's cause of death had initially 
been denied by the Board in an August 1999 appellate decision 
for being a not well-grounded claim under the old provisions 
of the law contained in 38 U.S.C.A. § 5107(a) (West 1991).  
In December 2000, the United States Court of Appeals for 
Veterans Claims (Court) vacated the August 1999 decision and 
remanded the claim to the Board for VCAA consideration.  In 
turn, the Board remanded the claim to the RO in September 
2001 for application of the relevant provisions of the VCAA.  
VA correspondence dated in October 2001 has provided the 
appellant with express notice of the VCAA.  This notice 
includes an explanation of how VA will assist in obtaining 
necessary information and evidence.  In February 2002, the RO 
sent the appellant a supplemental statement of the case, 
which included references to the laws and regulations and an 
explanation of the specific application of the laws and 
regulations in her case.  Thus, the appellant has been made 
aware of the information and evidence necessary to 
substantiate her claim and has been provided opportunities to 
submit such evidence.  VA has also conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim.  Finally, she has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  
 
The appellant has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  As a result of 
the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 1991 & Supp. 2001).  The standard of 
review for cases before the Board are as follows: when there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (Court) stated that "a 
(claimant) need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran died on February [redacted], 1996, at the St. Vincent 
Health Center in Erie, Pennsylvania, at the age of 72.  
According to the official certificate of death, he died of 
cardiorespiratory arrest due to probable myocardial 
infarction. No additional disorders were listed as 
contributory causes of death.  No autopsy was performed.  
During his lifetime and at the time of his death, service 
connection was in effect for PTSD with major depression, 
rated 70 percent disabling since July 23, 1991.

The veteran's service medical records contain no reference to 
complaints or clinical findings of cardiovascular disease or 
beriberi.  On examination for separation from service, the 
heart was reported as normal.  Blood pressure was 110/70.

The veteran was hospitalized at a VA hospital in October and 
November 1959 for a disorder unrelated to the present appeal.  
The summary of findings on physical examination contains a 
notation that "cardiovascular is essentially normal."

The veteran filed his initial application for VA disability 
compensation in September 1985.  A VA examination following 
the special protocols for former prisoners-of-war was 
conducted in 1985 over the period of several dates beginning 
in May 1985.  A history of hypertension since 1968 was noted.  
The then-current blood pressure was 140/82.  The diagnoses 
included hypertension, essential, controlled.  On a report of 
medical history, the veteran did not respond to a question as 
to whether his POW incarceration involved his having 
beriberi.  He reported a weight loss of 30 to 40 pounds 
during his time as a POW.

In an October 1979 statement which was submitted by the 
veteran in 1986, a private physician, W. S. Makarowski, M.D., 
reported that he had examined the veteran the previous month 
for various disorders, including hypertension.  The veteran 
had mentioned that he had his blood pressure checked 
regularly at work and that the values obtained appeared to be 
lower than those obtained in Dr. Makarowski's office.  The 
readings on examination varied from 90 to 100 in diastolic 
pressure and from 158/184 in systolic pressure.

The veteran underwent a VA examination in December 1992.  He 
reported to the physicians who performed both eye and 
cardiovascular examinations that he had been treated for 
hypertension since 1945.  He claimed that he had been on 
hypertensive medication for the last 25 to 30 years.  The 
diagnosis on examination of the cardiovascular system was 
hypertension, apparently under control with drugs.  
Statements dated in June 1992 and January 1994 are of record 
from A. Kosenko, M.D., who first saw the veteran in 1992 on 
referral from F. Pregler, D.O.  Dr. Kosenko reported that the 
veteran had been hypertensive since 1945 and was thought to 
have renal insufficiency secondary to hypertensive and 
atherosclerotic nephrosclerosis.  In the latter statement, 
Dr. Kosenko indicated that the hypertension had been 
difficult to control.  Also received was a January 1994 note 
from Dr. Pregler to the effect that the veteran suffered from 
hypertension.

During his lifetime the veteran submitted statements from a 
number of service associates, including L. Caplan, M.D.  The 
material from Dr. Caplan, who was a flight surgeon and also a 
former POW, discussed in detail the treatment received from 
the Germans and the medical condition of the Allied 
prisoners.

The appellant testified at a hearing at the RO in January 
1997, accompanied by several family members and also an 
associate of the veteran during service.  She testified at 
length concerning post-service health problems of the veteran 
involving various disorders.  With respect to high blood 
pressure, she indicated that he had been hypertensive for as 
long as she had known him.  According to her testimony, she 
met him just after his separation from military service and 
they were married less than a year afterwards.  The appellant 
reported that the veteran's blood pressure was irregular and 
would fluctuate up and down.  Submitted at the hearing were 
miscellaneous additional documents, including two lay witness 
statements, a copy of a decision involving another veteran's 
own appeal to the Board on an unrelated issue, and a 
photocopy of a Disabled American Veterans publication.

Received from the appellant in January 1997 were additional 
medical records, including copies of reports from the 
veteran's terminal hospitalization on February [redacted], 1996, and 
various private medical records from Dr. Pregler, Dr. 
Makarowski, and Dr. Kosenko covering various dates from 1979 
to 1996, some of which were already of record.

Other evidence received in support of the claim consists of a 
January 1997 statement from the veteran's daughter describing 
health problems he experienced during his lifetime.  A copy 
of the March 1997 issue of the ex-POW bulletin discusses the 
state of the law providing for the granting of service 
connection for the cause of death of a former POW who died 
from ischemic heart disease.  An excerpt from this text 
discusses changes in the law with respect to service 
connection presumptions for various disabilities.

In October 1997, a VA physician was asked to review the 
veteran's claims file following a request for such review by 
the veteran's representative.  The physician indicated that 
there was no history of swelling of the legs or feet which 
would relate the subsequent development of ischemic heart 
disease to the veteran's POW experience.

The appellant appeared at a further hearing at the RO in 
October 1998 where she reiterated, in essence, her prior 
contentions with regard to the merits of her claim and her 
assertion that onset of the veteran's hypertension occurred 
during his period of military service.

Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (West Supp. 2001).  If 
the disability is not shown to have been chronic in service, 
continuity of symptomatology after separation is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).  A number of 
specific disabilities enumerated in the statute and in VA 
regulations, including arteriosclerotic heart disease and 
hypertension, are presumed by law to have been incurred in 
service if shown to have been manifest to a degree of 10 
percent or more within one year following the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

For purposes of determining entitlement to Dependents' 
Educational Assistance under the provisions of Chapter 35, a 
surviving spouse of any person who died of a service-
connected disability will be eligible for receipt of this 
benefit.  See 38 U.S.C.A. § 3501(a)(1)(B) (West 1991).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

When a disability is not initially manifest during service or 
within an applicable presumptive period, service connection 
may nevertheless be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by service.  See 38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d).

Service connection for the cause of death can also be granted 
if the evidence establishes that service-connected disability 
constituted a contributory cause of death.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, with debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c) (2001).

In this case, the underlying cause of the veteran's death was 
determined to have been a myocardial infarction.  Coronary 
artery disease was diagnosed during the veteran's final 
hospitalization on February [redacted], 1996, but the record does not 
contain any medical evidence which objectively demonstrates 
that such disease was present during the veteran's period of 
active military service more than 40 years earlier or during 
the one-year presumptive period following separation from 
service.

The appellant's contentions are directed in large part toward 
supporting the premise that the hypertension for which the 
veteran received treatment for many years had been present 
since service and was a factor in bringing about the 
myocardial infarction.  On their face the medical records 
currently available to the Board do not support this medical 
theory.  Though coronary artery disease was reported during 
the veteran's final hospitalization, it was not recorded that 
the hypertension was a factor in precipitating the 
infarction.  No other evidence establishing the validity of 
this theory to the present case is of record, and the Board 
is precluded by law from using its own independent medical 
judgment as the basis for medical determinations.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  However, even if 
hypertension was demonstrated to be part of the same disease 
process that culminated in the fatal myocardial infarction, 
the objective medical evidence of record does not show a 
diagnosis of hypertension any earlier than 1979, well over 30 
years after the veteran's separation from service.

To support her allegation that hypertension had been present 
since 1945 or earlier, the appellant has submitted a number 
of medical records which contain references to a history of 
hypertension and treatment for hypertension since 1945, and 
the same history is repeated in various VA medical records.  
These histories are clearly the result of information 
provided by the veteran himself which is not clinically 
corroborated.  A veteran's self-reported history of the onset 
of his condition, as recited in medical records, without 
objective corroboration does not constitute competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
Court has further held that lay testimony may constitute 
competent evidence for the purpose of describing symptoms or 
manifestations of a disease.  Caldwell v. Derwinski, 1 Vet. 
App. 466 (1991).  In this case, while the statements that the 
veteran had elevated blood pressure readings since 1945 are 
thus presumed to be true, the question of whether of any such 
readings represented essential hypertension constituting a 
chronic service connectable disorder represents a medical 
determination that can be made only by a medical 
professional.  The Court has held that a lay person can 
provide probative eyewitness evidence of visible symptoms but 
is not competent to provide evidence as to matters requiring 
specialized medical knowledge, skill, expertise, training or 
education.  Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992). 

Since the veteran died of a probable myocardial infarction, a 
form of ischemic heart disease (i.e., deficiency of blood 
supply to the heart muscle due to obstruction or constriction 
of the coronary arteries.  See Dorland's Illustrated 
Dictionary, 28th edition, 681), and the veteran was a former 
prisoner of war, the appellant's claim must be considered in 
light of a legal presumption available to former POW's (or 
those who stand in the place of a POW, as does the 
appellant), and claims that a disability was due to POW 
internment.  For a former POW having not less than 30 days of 
internment, service connection may be established by 
presumption for beriberi (including beriberi heart disease) 
if such disease becomes manifest to a degree of 10 percent or 
more at any time after discharge or release from active 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 
1112(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307(a)(5), 
3.309(c) (2001).  Effective August 24, 1993, beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who experienced localized edema during captivity.  In 
this case, however, the evidence does not contain any 
reference to beriberi or beriberi heart disease experienced 
by the veteran during his period of incarceration as a POW.  
No such disease was reported at any time during service or 
after service, and the veteran did not report either disorder 
on his POW protocol examination in 1985.  Likewise, the 
official records do not contain any reference to localized 
edema during service.

In considering the significance to be attached to the absence 
of such findings in service, additional law and regulations 
must be considered.  Section 1154(b) of title 38, United 
States Code relaxes the evidentiary requirements that need to 
be satisfied by combat veterans seeking to establish service 
connection for disabilities claimed to have been incurred in 
service:

In the case of any veteran who engaged in combat 
with the enemy in active service. . . the 
Secretary shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence 
of service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is 
no official record of such incurrence or 
aggravation in such service, and, to that end, 
shall resolve every reasonable doubt in favor of 
the veteran.  Service-connection of such injury 
or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons 
for granting or denying service-connection in 
each case shall be recorded in full.

38 U.S.C.A. § 1154(b) (West 1991); see also 38 C.F.R. § 
3.304(d) (2001).

Where disability compensation is claimed by a former POW, a 
VA regulation, 38 C.F.R. § 3.304(e) (2001) provides 
additionally in pertinent part:

[O]mission of history or findings from clinical 
records made upon repatriation is not 
determinative of service connection, particularly 
if evidence of comrades in support of the 
incurrence of the disability during confinement is 
available. . .  The circumstances attendant upon 
the individual veteran's confinement and the 
duration thereof will be associated with pertinent 
medical principles in determining whether 
disability manifested subsequent to service is 
etiologically related to the prisoner of war 
experience. 

Even under these relaxed evidentiary standards, the record 
contains no competent evidence of the facts required to 
permit application of the lifetime presumption. 
Notwithstanding the absence of medical records from the 
period of internment or at repatriation, there are no other 
service records referring to beriberi, heart disease or 
localized edema.  The record contains numerous statements 
from fellow POWs concerning the hardships, deprivations and 
horrors of the POW internment, but none refers to beriberi, 
heart disease, or localized edema.  Perhaps most revealing is 
the extensive information recorded by a flight surgeon 
concerning the medical problems experienced by his fellow 
prisoners.  Malnutrition and dysentery were among the many 
diseases listed, but there was no reference to beriberi or 
beriberi heart disease.  The present existence of ischemic 
heart disease is not by itself sufficient to trigger the 
lifetime presumption; the specified findings in service must 
likewise be documented.

At the time of the veteran's death, the only disability for 
which service connection had been established was a 
psychiatric disorder, PTSD with major depression, rated 70 
percent disabling.  The record does not contain any competent 
medical evidence which would tend to establish that the 
service-connected psychiatric disorder caused the onset of 
coronary artery disease or that it contributed substantially 
or materially or aided or lent assistance to the production 
of death.  In support of her claim, the appellant has 
submitted a POW publication which refers to claimed 
scientific evidence that supports the conclusion that severe 
and continuing emotional stress such as that from PTSD can 
play an important role in the subsequent development of 
cardiovascular disease, including high blood pressure and 
stroke.  This type of publication, citing medical principles 
only, does not constitute competent medical evidence 
concerning the cause of the cardiac disease in the veteran's 
individual case.  The rule that has evolved from decisions by 
the Court is that generic medical literature which does not 
apply medical principles regarding medical causation or 
etiology to the facts of an individual case does not provide 
competent evidence to provide a nexus between post service 
disability and military service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Sacks v. West, 11 Vet. App. 314 (1998).

The appellant has also attempted, through written statements, 
hearing testimony, and written statements by family members 
and other individuals, to argue in a broader sense that the 
veteran's POW experience resulted in a variety of post-
service health problems which contributed to bringing about 
his death.  The various statements refer to skin problems, 
eye problems, and various orthopedic problems as well as 
hypertension as claimed sequelae of POW incarceration.  It is 
relevant that service connection was denied for a number of 
disorders during the veteran's lifetime, including a skin 
disorder, an ear disorder, an eye disorder, hypertension, and 
degenerative joint disease of the knees.  The appellant is 
not seeking to identify any specific one of these disorders, 
other than hypertension, as a specific cause of death but 
instead urges the proposition that the veteran's POW 
experience as a whole prompted the decline in his health that 
led to death.  However, the claim cannot be discussed 
meaningfully under the law without consideration of the 
specific disorders shown in the record as disability 
qualifying for individual grants of service connection and 
recognition as individual causes of death.  In any case, the 
record contains no competent medical evidence that would 
serve to substantiate the appellant's allegations.  In the 
absence of such evidence, her own theories on medical matters 
are not entitled to any weight in adjudicating the claim.  
See Layno, supra; Espiritu, supra.  The Court has stated that 
"[l]ay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and cannot be considered by the Board."  Hyder v. Derwinski, 
1 Vet. App. 221, 222 (1991).

At the appellant's second hearing at the RO, her 
representative sought to challenge an October 1997 opinion by 
a board physician by arguing that the Court, in the case of 
Austin v. Brown, 6 Vet. App. 547 (1994), had established the 
broad principle that the VA was not allowed to use its own 
doctors to obtain medical opinions for the purpose of denying 
veterans' claims.  However, the Court has at no time 
established such a rule.  The decision in Austin pertained to 
whether the Board had complied with various regulations and 
Chairman's Memoranda regarding the procurement and use of 
medical opinions for use in adjudication at the Board level.  
It did not prohibit either the Board or the RO's from 
obtaining medical opinions from VA physicians.  In this case, 
the October 1997 opinion was requested by The American 
Legion, and the appellant and that organization had ample 
time to respond before the opinion was used for further 
adjudication.

Lastly, we note that in a written brief dated in June 2002, 
the appellant's representative requested that, in the event 
we did not find the evidence in support of the appellant's 
appeal, the claim be sent for review by an Independent 
Medical Examiner (IME), pursuant to 38 C.F.R. § 3.328 (2001), 
so that an opinion could be obtained regarding the 
relationship between the veteran's cause of death and his 
period of military service.  We conclude, however, that such 
development is unnecessary as we find that there is no 
controversy or complexity regarding the resolution of this 
claim.  Following our review of the record, we find that the 
objective medical evidence does not weigh in favor of the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Her appeal is therefore 
denied.  Because the evidence in this case is not 
approximately balanced, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the veteran's cause of death, to 
include eligibility for Chapter 35 Dependents' Educational 
Assistance benefits, is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

